DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 7-9, 13, and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 5 and 13 recite that the predetermined threshold heart beat rate and the predetermined threshold blood oxygen saturation level, or both, are based on the subject’s level of fitness. The examiner notes that the instant application is a continuation application of 14/755,020. The parent application does not contain in its disclosure anything relevant to how the predetermined threshold levels are based on the subject’s level of fitness. Moreover the disclosure lacks any specific numbers on what threshold numbers correlate to what level of fitness. 
Claims 7 and 15 recite an indicator illuminating a first light to indicate that a detected pressure is safe, and to illuminate a second light when the pressure is unsafe. The disclosure fails to provide support for such a feature. The only aspect related to illuminating lights disclosed is the illuminating of different colors. This is taught with reference to how a visual notification can be used when vital signs reach predefined thresholds to alert observers of a warning state, or to use different colored lights to identify whether the subject’s head is submerged. There appears to be no teaching of illuminating different lights based on the safety levels of detected pressure. In addition, there is no teaching on what pressure levels are considered to be safe/unsafe, much less one that discloses what the safe/unsafe levels are underwater and in altitude, as recited in the alternative by claims 6 and 14.
Claims 8, 9, 16, and 17 recite the illumination of different lights based on whether specific parameters are within a threshold or not. As noted above, the disclosure does not actually teach the use of a plurality of lights with respect to the vital signs reaching threshold values, but rather gives a few examples of a visual notification (continuous light, flashing light, illuminating different colors).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the comparing of heart beat rate and/or blood oxygen saturation level, or both, to predetermined thresholds. This limitation is a process that covers performance of the limitation in the mind but for the recitation of generic computer components in claim 1, and doesn’t even recite generic computer components in claim 10. Accordingly, it falls within the “Mental Processes” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. The use of a processor is no more than mere instructions to apply the exceptions using a generic computer component. In addition, the mere output of a signal based on the comparison is no more than the output of results. Accordingly this additional element does not integrate the abstract idea into a practical application as it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements are considered to be well-understood, routine, and conventional. In particular, claim 1 only recites the use of a pulse oximeter sensor assembly with a waterproof housing, pulse oximeter sensor, and a pressure sensor. These devices are well-understood, routine, and conventional (as evidenced by the prior art rejection below) and is used as part of an insignificant extra-solution activity of data gathering. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-12, 14-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hobeika (US 2012/0029367) in view of Reich (USP #9,251,686).
As to claims 1, 3, 6, Hobeika teaches monitoring and assessing a physical state of the user, comprising positioning a pulse oximeter sensor assembly over the temporal region of a subject’s head ([0012], [0030], [0057]), the pulse oximeter sensor assembly comprising a water proof housing (14), a pulse oximeter sensor operably coupled to the waterproof housing and configured to evaluate conditions in the temporal artery of the subject and to generate a pulse-ox signal in response thereto, the pulse ox signal comprising data related to the subject’s heart beat rate, blood oxygen saturation level, or both ([0030], [0033]), a processor operably coupled to the pulse oximeter sensor and configured to generate an output based on the pulse-ox signal (34) and generating an output signal to an indicator ([0014]). 
Hobeika does not teach a pressure sensor nor comparing the heart beat rate to a threshold. However, Hobeika teaches that its device is capable of additional functionality in addition to the measurement of heart rate ([0057]). Reich teaches a personal safety tracking device incorporating a water pressure sensor for obtaining the depth signal of the snsor (col. 6 lines 34-42) as well as a heart rate which, when a signal exceeding an upper-limit heart rate is detected, an over-heart-rate alert is generated (col. 2 lines 53-67). As such, it would have been obvious to modify Hobeika with Reich to monitor the body for various physiological conditions and output an alert when a potential adverse event has been reached and allow the user to be alerted to a potentially dangerous situation.
As to claim 2, Hobeika teaches the pulse oximeter sensor assembly is affixed to a goggle strap (Fig. 1).
As to claim 4, the above combination does not directly teach comparing the blood oxygen saturation level to a predetermined level and determining whether it is lower than the threshold. However, as noted above, Hobeika teaches the pulse oximeter sensor ([0057]). In addition, Reich teaches the comparison of various parameters to thresholds including heart rate (col. 2 lines 53-67), temperature (514), boundaries (508), and others (Fig. 5). It would have been obvious utilize a threshold in comparing the oxygen saturation level to a threshold as it would be a useful indicator of a user’s current fitness state.
As to claim 7, Hobeika teaches visual signal elements, including an LED display with various colors ([0054]). Reich teaches a depth signal indicating a depth of the apparatus in a body of water into which the apparatus is submerged (col. 2 lines 19-28). It would have been obvious to modify the above combination further to illuminate a first and second light depending on whether the detected pressure is safe or unsafe, as the specific implementation of a visual output is an obvious design choice and the combination is expected to perform identically well as the recited invention.
As to claims 8 and 9, as noted in the rejection above, it would have been a matter of obvious design choice to utilize specifics lights to indicate whether a threshold is exceeded or not.
As to claims 10-12, 14, Hobeika teaches monitoring and assessing a physical state of the user, comprising positioning a pulse oximeter sensor assembly over the temporal region of a subject’s head ([0012], [0030], [0057]), the pulse oximeter sensor assembly comprising a water proof housing (14), a pulse oximeter sensor operably coupled to the waterproof housing and configured to evaluate conditions in the temporal artery of the subject and to generate a pulse-ox signal in response thereto, the pulse ox signal comprising data related to the subject’s heart beat rate, blood oxygen saturation level, or both ([0030], [0033]), a processor operably coupled to the pulse oximeter sensor and configured to generate an output based on the pulse-ox signal (34) and generating an output signal to an indicator ([0014]). 
Hobeika does not teach a pressure sensor nor comparing the heart beat rate to a threshold. However, Hobeika teaches that its device is capable of additional functionality in addition to the measurement of heart rate ([0057]). Reich teaches a personal safety tracking device incorporating a water pressure sensor for obtaining the depth signal of the sensor (col. 6 lines 34-42) as well as a heart rate which, when a signal exceeding an upper-limit heart rate is detected, an over-heart-rate alert is generated (col. 2 lines 53-67). In addition, Reich teaches the comparison of various parameters to thresholds including heart rate (col. 2 lines 53-67), temperature (514), boundaries (508), and others (Fig. 5). As such, it would have been obvious to modify Hobeika with Reich to monitor the body for various physiological conditions and output an alert when a potential adverse event has been reached and allow the user to be alerted to a potentially dangerous situation.
As to claim 15, Hobeika teaches visual signal elements, including an LED display with various colors ([0054]). Reich teaches a depth signal indicating a depth of the apparatus in a body of water into which the apparatus is submerged (col. 2 lines 19-28). It would have been obvious to modify the above combination further to illuminate a first and second light depending on whether the detected pressure is safe or unsafe, as the specific implementation of a visual output is an obvious design choice and the combination is expected to perform identically well as the recited invention.
As to claim 16, as noted in the rejection above, it would have been a matter of obvious design choice to utilize specifics lights to indicate whether a threshold is exceeded or not.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        12/11/22